PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/424,105
Filing Date: 28 May 2019
Appellant(s): SWANK, Josh



__________________
Christopher J. Gass
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

REJECTION UNDER 35 USC § 103 

Appellants' arqument with respect to Couse (US PublicationNo. 20140275824), Alon et al. (US Publication No. 20160266733) and Elghazzawi (US Publication No. 20140004814) on independent claim 1

In regards to claim 1, Appellant argued, on page 9 of the appeal brief, that the prior art references (Couse, Alon, and Elghazzawi) fails to show certain features of Appellant's invention (i.e. “prompting the user of the portable device to provide an indication of whether help is needed”). 
Appellant further argued and/or stated, on page 9 of the appeal brief, that “In the Examiner’s articulated grounds of rejection Couse is used to teach the portable device, and the user of the portable device of Couse is an animal that would be unable to provide information back to the portable device after being prompted by 
the portable device. Indeed, modifying the device of Couse to require input from the user of the device regarding whether help is needed cannot be done in the combination of references because an animal user of the device (from Couse) would be unable to respond to the prompt. Therefore, the combination of references cannot be modified as discussed in the final Office action in order to allegedly teach the “prompting” feature of claim 13. As such, Couse, Alon and Elghazzawi cannot be combined to render claim 1 obvious.” (Emphasis Added).

In response to the arguments, the Examiner respectfully disagrees with the Appellant’s statement because of the following reasons:

First, the Appellant’s claimed limitation at least in part states “prompting the user of the portable device to provide an indication of whether help is needed; and in response to no response being received from the user of the portable device…”, as highlighted above, the claim does not require the user to provide a response to the prompt. (Emphasis Added).
Therefore, contrary to the Appellant’s arguments that the user in Couse (i.e. an animal) would be unable to respond to the prompt is invalid because the claimed invention does not require the user of the portable device to provide a response. 

Secondly, Couse in pp. [0209], stated that “This patent should not be limited to the example embodiments described”. Thus, the Examiner does not believe that the user of Couse invention is only limited to just animals as argued by the Appellant. 
type of user, it would have been an obvious modification by one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the (health monitoring wearable device) of Couse with the teachings of the (automated external defibrillator (AED) device) of Elghazzawi to achieve the goal of efficiently and positively providing effective treatment in a timely manner in a communication system (Elghazzawi, pp0002).

Appellants' argument with respect to Couse (US PublicationNo. 20140275824) and Elghazzawi (US Publication No. 20140004814) on independent claim 13

In regards to independent claim 13, the Examiner kindly directs the Appellant to similar response and/or discussion of claim 1 above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        
Conferees:
/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                        
/Rafael Pérez-Gutiérrez/
Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.